Filed 7/30/15 Valdivia v. Southern Cal. Gas Co. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


MARIA VALDIVIA,                                                          B253834

         Plaintiff and Appellant,                                        (Los Angeles County
                                                                         Super. Ct. No. BC480396)
         v.

SOUTHERN CALIFORNIA GAS
COMPANY, et al.,

         Defendants and Respondents.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Mel Red Recana, Judge. Affirmed.
         Paul Kujawsky, for Plaintiff and Appellant.
         Young, Zinn & Bate, Harry A. Zinn and Nima Shivayi, for Defendants and
Respondents.

                                        _________________________
          Plaintiff and appellant Maria Valdivia (Valdivia) appeals a judgment following a
grant of summary judgment in favor of defendants and respondents Southern California
Gas Co. (SCG), Gregory Gellinck (Gellinck) and Larene Lee Hammer (Hammer)
(sometimes collectively referred to as SCG).
          We conclude Valdivia failed to raise a triable issue of material fact with respect to
any of the seven causes of action that are at issue on appeal. Therefore, the judgment is
affirmed.
                    FACTUAL AND PROCEDURAL BACKGROUND
          Valdivia began working at SCG as a customer service representative in 2001, and
in October 2009 she was promoted to a position as a dispatch specialist. Michael
Connors (Connors) was Valdivia’s manager from January to June of 2010. In June 2010,
Gellinck became Valdivia’s supervisor and Hammer became Valdivia’s manager.
          1. Valdivia’s persistent and unwanted interactions with Connors.
          Beginning in May 2010, Valdivia sent Connors hundreds of emails. She also sent
him text messages. By October 2010, she also was calling him. She drove near his home
in the Santa Clarita area one day after work; her office was in Chatsworth and she lived
in Redlands. Connors tried to distance himself from Valdivia, which she acknowledged.
For example, on October 5, 2010, Valdivia emailed Connors, stating, “I tried calling you
but you never answer me,” and “I will call you later, see if you can talk, or choose to
ignore me.” On October 18, 2010, she wrote him, “I’m sure you’re sick of me by now. I
called you Friday but of course you never answer my calls.”
          In February 2011, Connors told Gellinck that he had become concerned about the
excessive contacts he was receiving from Valdivia, including on evenings and weekends.
          On February 25, 2011, a Friday, Valdivia went into Connors’s office. While
Valdivia was in there, Gellinck, her supervisor, directed her to leave Connors alone as
Connors had nothing to do with her department. According to Valdivia, Gellinck yelled
at her.



                                                2
        Later that day, after Gellinck had told Valdivia to leave Connors alone, Valdivia
emailed Connors, “You BZ??” He responded, “Yes.”
        The following Monday, February 28, 2011, Valdivia emailed Connors: “Let me
know when you are not busy. I need to tell you something.” He responded, “Busy all
day.”
        Later that day, Valdivia invited Connors to go to lunch; he declined.
        On March 4, 2011, Valdivia emailed Connors 15 times. On March 21, 2011,
Valdivia invited Connors to write her at her personal email address.
        2. Valdivia’s internal complaints.
        In 2009, Valdivia and four other employees filed an internal ethics complaint
against a trainer, MaryAnn Henson. Valdivia stated that one day during computer
training, Henson slapped her hand away from the mouse.
        On March 2, 2011, Valdivia made an anonymous call to SCG’s ethics help line.
This call was motivated by the February 25, 2011, incident in Connors’s office. In
Valdivia’s own words, she made a “pretty general” complaint about Gellinck having
yelled at her. SCG investigated and found no wrongdoing.
        On March 20, 2011, Valdivia made another call to the ethics help line. Valdivia
claimed (1) retaliation by Gellinck and Hammer against the employees who had
complained about Henson; (2) at a retirement party, Gellinck stated to Valdivia “Calm
down wild woman,” which implied that Valdivia was “an office slut”; and (3) whenever
Valdivia spoke to Connors, Hammer and Gellinck gave her “dirty looks, as if she is not
supposed to speak to Connors.”
        SCG again investigated and determined that no wrongdoing had occurred. The
investigative report concluded: “Accusations of retaliation are without merit. Valdivia
has a record of attendance issues and Gellinck is taking appropriate steps to correct those
issues with her and the entire department. The main catalyst of the complaint seems to be
the incident outside of Connors’s office, which is located inside the dispatch area.



                                             3
I believe that it caused her some embarrassment and she saw this as ‘retaliation’ or
inequitable treatment.”
       In the course of the investigation, various individuals were interviewed, including
Connors, Gellinck, Connors’s wife, and Valdivia. Connors told the interviewer that
Valdivia “has sent him volumes of personal emails over the months and has called him
on the weekends. She also drops by his office without invitation and stays even though
he is busy. He is bothered by this and wants it to stop. Although he’s not given her an
explicit directive to stop emailing/texting him, he has told her that he doesn’t have time
for this. Connors had previously told Gellinck about this. On [February 25] Gellinck
saw her in his office and told her to leave. She later asked Connors why he hadn’t stuck
up for her and he responded that he wasn’t going to. The emails have continued. He told
Hammer about this and he was beginning to feel stalked by Valdivia. Hammer
responded that ‘she has that personality.’ Connors will send [Human Resources (HRA)]
copies of the emails.”
       Valdivia told the interviewer that she and Connors were “just friends,” that she
seldom visited him and that she emailed him “on and off.”
       The ensuing report made the following recommendations: “1. Connors will send
Valdivia clear directions to stop emails, phone calls, and texting him immediately.
Should she continue, he will notify HRA. HRA will contact Security. (Completed on
3/29/11.) [¶] 2. Connors’s office will be relocated. (Completed. He moved to Valencia
April 5, 2011.) [¶] 3. By April 11, 2011, Hammer will coach Gellinck to not use
‘sarcasm’ . . . . (Completed 4/12/11.)”
       On March 29, 2011, consistent with the above report, Connors emailed Valdivia:
“I will no longer be answering or acknowledging emails, phone calls or texts from you.
Do not e-mail, text, or phone me any longer.”




                                             4
       3. Subsequent events.
       Although on March 29, 2011, Connors unequivocally requested that Valdivia
cease contacting him, Valdivia admittedly continued to contact him by email, text
message, phone call, and Facebook.
       On April 7, 2011, Valdivia emailed Connors, “Before I decide to leave the
Company I would like to speak to you. Please, I know you sent me that email about
never contacting [you]. I just had to.” Connors forwarded the email to SCG’s Labor
Relations Department.
       On April 8, 2011, Valdivia was called to an investigatory interview. The
transcript of the interview reflects that when asked, Valdivia repeatedly denied that
anyone had directed her not to contact Connors. Following a short break, she stated she
had misunderstood the question, and she acknowledged that Connors had emailed her the
previous week, and had “made it pretty clear” to her that she was not to contact him.
When asked why she continued to contact Connors, Valdivia stated, “Cause I wanted to
contact him; I’m human.”
       On April 12, 2011, SCG suspended Valdivia for two days for insubordination. On
April 20, 2011, Valdivia again called Connors.
       On April 22, 2011, Gellinck met with Valdivia and gave her an “Interim Personnel
Report” which stated that in February 2011, he instructed her “not to make contact with
her ex-supervisor Mike Connors at any time unless the reason was work-related.”
Valdivia refused to sign the report.
       Valdivia’s deposition testimony contains the following colloquy regarding what
transpired at the April 22, 2011 meeting: “I said: Why can’t I talk to Mike Connors? [¶]
He [Gellinck] said: You don’t know why you can’t talk to Mike Connors?” [¶] I said:
No. [¶] And I said: Aren’t you my supervisor? [¶] And he says: Yes. [¶] I said: You
need to tell me why I can’t talk to Mike Connors. [¶] . . . .[¶] Then I remember I told
him, I said: No. I’m not going to sign this. [¶] . . . I’m going to talk to the union and
see what I can do.” According to Valdivia, Gellinck kept hitting his fist on the desk, and


                                             5
she told Gellinck, “Can you get me a shop steward? Can you get me a witness? I don’t
feel comfortable talking to you by myself. [¶] . . . [¶] And I remember I told him: You
know what? It’s 3:00 o’clock. I’m gone for the day. [¶] And I left.”
       Gellinck immediately advised Labor Relations Advisor David Sullivan of the
incident. Sullivan told Gellinck to contact Lourdes Gutierrez in SCG’s Employee
Assistance Program (EAP) and Wellness Department. Gellinck spoke to Gutierrez,
summarizing what had occurred on April 22, 2011, relaying Connors’s concerns about
Valdivia’s excessive emails and calls, and describing the February 25, 2011 incident in
Connors’s office, Valdivia’s insubordination in continuing to contact Connors, and
Valdivia’s temper flare-ups and mood swings that he had observed.
       SCG’s Workplace Violence Mitigation Team (WVMT) then met to conduct an
internal review. The WVMT investigates and mitigates workplace situations involving
potential threats against, or harm to, SCG employees. Based on its review, the WVMT
referred Valdivia for a psychological evaluation to determine “whether there was a
potential safety threat/concern and her fitness for duty.”
       On April 25, 2011, Gutierrez called Valdivia and wrote her two days later to
advise her that she would be placed on paid leave pending a scheduled psychological
evaluation. Valdivia was told, both in the call and in the letter, not to contact Connors.
The letter “reiterate[d] that you cannot contact Mike Connors or his wife for any reason
and you may not go near their house. IF YOU FAIL TO COMPLY WITH THIS
INSTRUCTION, YOU WILL BE TERMINATED.” (Emphasis in original.)
       Valdivia disregarded this latest directive and continued to contact Connors by
Facebook, text messages, telephone calls to Connors’s office and cell phone, and
messages from a pre-paid phone.
       In early May 2011, Valdivia was evaluated by Dr. Perry Guthrie, a licensed
psychologist, at the request of the Holman Group, which is the third-party administrator
of SCG’s EAP. In his report, Dr. Guthrie described Valdivia’s lack of insight regarding
the consequences of her actions and stated she presented herself as a victim of the


                                              6
“dislike and perceived abuse from her two superiors, Larene Hammer and Greg
Gellinck.” Guthrie opined Valdivia had an “inability to perceive any wrongdoing on her
part,” and that she “never voiced any responsibility for misconduct or refusal to follow[]
instructions given by her superiors. [She] consistently responded by saying that the
problems only occurred following her filing a complaint with ‘Ethics.’ ” Dr. Guthrie
recommended that Valdivia “not return to work until she can demonstrate her
understanding that she must comply with the professional boundaries at work and follow
the instructions” of management. He recommended weekly individual psychotherapy.
       Dr. Guthrie cleared Valdivia to return to work in late 2012 and SCG restored
Valdivia to her former position in early 2013.
       4. Proceedings.
       In March 2012, while Valdivia was still on leave, she brought this lawsuit against
SCG, Gellinck and Hammer. The operative first amended complaint pled 11 causes of
action, including various violations of the California Fair Employment and Housing Act
(FEHA) (Gov. Code, § 12900 et seq.), as well as defamation, intentional infliction of
emotional distress and breach of the implied covenant of good faith and fair dealing.
       On May 29, 2013, SCG, Hammer and Gellinck filed a motion for summary
judgment. Following extensive briefing and oral argument, the trial court granted the
summary judgment motion in its entirety.1
       On January 15, 2014, Valdivia filed a timely notice of appeal from the January 2,
2014 judgment.
                                     CONTENTIONS
       Valdivia contends she raised triable issues of material fact with respect to the
following seven causes of action: (1) retaliation in violation of FEHA (first cause of
action); (2) requiring a fitness for duty evaluation in violation of section 12940,
subdivision (f)(1) (second cause of action); (3) failure to accommodate her disability


1
       The pertinent issues and arguments on summary judgment, as relevant to the
appeal, will be addressed in the Discussion section of this opinion, post.
                                              7
(third cause of action); (4) gender discrimination (fourth cause of action); (5) interference
with exercise of her rights, pursuant to Civil Code section 52.1 (fifth cause of action);
(6) defamation (seventh cause of action); and (7) failure to investigate and maintain an
environment free of harassment and discrimination (ninth cause of action).
                                       DISCUSSION
       1. Standard of appellate review.
       “We independently review an order granting summary judgment. (Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 860.) We determine whether the court’s
ruling was correct, not its reasons or rationale. (Salazar v. Southern Cal. Gas Co. (1997)
54 Cal. App. 4th 1370, 1376.) ‘In practical effect, we assume the role of a trial court and
apply the same rules and standards which govern a trial court’s determination of a motion
for summary judgment.’ (Zavala v. Arce (1997) 58 Cal. App. 4th 915, 925.) We review
for abuse of discretion any evidentiary ruling made in connection with the motion.
[Citation.]” (Shugart v. Regents of University of California (2011) 199 Cal. App. 4th 499,
504-505.)
       2.     No triable issue with respect to first cause of action for retaliation in
violation of FEHA.
              a. General principles.
       In order “to establish a prima facie case of retaliation under the FEHA, a plaintiff
must show (1) he or she engaged in a ‘protected activity,’[2] (2) the employer subjected
the employee to an adverse employment action, and (3) a causal link existed between the
protected activity and the employer’s action. [Citations.] Once an employee establishes
a prima facie case, the employer is required to offer a legitimate, nonretaliatory reason for
the adverse employment action. [Citation.] If the employer produces a legitimate reason
for the adverse employment action, the presumption of retaliation ‘ “ ‘drops out of the

2
       Protected activity by an employee includes complaining of or opposing conduct
that an employee reasonably believes to be discriminatory. (Kelley v. The Conco Cos.
(2011) 196 Cal. App. 4th 191, 209.)

                                              8
picture,’ ” ’ and the burden shifts back to the employee to prove intentional retaliation.
[Citation.]” (Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal. 4th 1028, 1042.)
              b. Prima facie case.
       In moving for summary judgment, SCG contended Valdivia could not establish a
prima facie case of retaliation under FEHA because she did not engage in protected
activity -- her three internal complaints (one in 2009 and two in March 2011) did not
complain of any conduct prohibited by FEHA. Rather, in those three complaints,
Valdivia merely complained of generalized poor treatment, such as undue behavior by a
trainer and a bias in favor of management.
       Valdivia, in turn, disputed SCG’s assertion that she never reported a FEHA
violation. Valdivia contended that in her March 20, 2011 call to the ethics help line, she
complained of sexual harassment by Gellinck and Hammer, but SCG’s written report of
the phone call did not record that fact.
       Assuming, without deciding, that Valdivia did complain of sexual harassment in
her March 20 telephone call to the ethics help line, to make out a prima facie case
Valdivia also was required to show a causal connection between her protected activity
and the employer’s adverse action. (Yanowitz, supra, 36 Cal.4th at p. 1042.) However,
defendants Hammer and Gellinck both testified they were unaware that Valdivia had
made a complaint of sexual harassment, as did human resources manager Leslie
Edmonds and David Sullivan, who handled ethics complaints for SCG. Thus, Valdivia
lacked evidence of a causal connection between her protected whistleblowing activity
and the alleged adverse action by the employer, i.e., the two-day suspension for
insubordination, the fitness for duty examination and her placement on a medical leave of
absence.
              c. SCG’s showing of legitimate nonretaliatory reasons for its actions.
       Assuming arguendo that Valdivia made out a prima facie case, the burden shifted
to SCG “to offer a legitimate, nonretaliatory reason for the adverse employment action.”
(Yanowitz, supra, 36 Cal.4th at p. 1042.) To meet its burden, SCG showed (1) it


                                             9
suspended Valdivia for insubordination in violating express directives to cease contacting
Connors; and (2) it referred Valdivia for a fitness for duty examination after her course of
conduct raised legitimate concerns about her behavior.
       The evidence is undisputed that on February 25, 2011, while Valdivia was in
Connors’s office, Gellinck, her supervisor, directed her to leave Connors alone because
Connors had nothing to do with her department.3 Valdivia immediately disregarded
Gellinck’s directive. That same day, Valdivia emailed Connors yet again. Clearly,
Valdivia was insubordinate to her supervisor. Further, Valdivia’s relentless contacting of
Connors, against Connors’s wishes and in defiance of Gellinck’s directive, raised
legitimate concerns about her behavior. As a consequence, SCG reasonably required
Valdivia to undergo a fitness for duty evaluation, and based on the results of the
evaluation, reasonably placed her on leave while she obtained psychotherapeutic
treatment.
       The record supports the conclusion that SCG proffered legitimate, nonretaliatory
reasons for the adverse employment actions of which Valdivia has complained.
              d. Valdivia failed to raise a triable issue as to whether SCG’s stated
reasons were untrue, pretextual or retaliatory.
       Once the defendant employer has identified legitimate, nonretaliatory reasons for
its actions, the burden shifts back to the plaintiff, who is then “required to
‘ “[d]emonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or
contradictions in [the] proffered legitimate reasons for [the] action that a reasonable
factfinder could rationally find them ‘unworthy of credence,’ [citation], and hence infer
‘that the employer did not act for [the asserted] non-discriminatory reasons.’

3
       Valdivia does not dispute that Gellinck uttered the words “leave him alone.”
Rather, her argument relates to how those words should be construed. In the appellant’s
reply brief, she argues, “There is a question whether just yelling ‘leave him alone’ at
Valdivia and stalking off counts as a ‘directive’ or an ‘instruction,’ as opposed to
‘intimidation,’ ‘bullying’ or ‘spleen.’ Valdivia may not win at trial on this point, or other
points – but she is entitled to a trial.”

                                              10
[Citations.]” ’ [Citation.]” (Reeves v. MV Transportation, Inc. (2010) 186 Cal. App. 4th
666, 674.)
       As already discussed, the evidence is undisputed that Valdivia was unyielding in
contacting Connors, against Connors’s wishes and in defiance of Gellinck’s directive.
Valdivia failed to show there was anything implausible about SCG’s position that the
suspension, fitness for duty examination and medical leave of absence were measures
taken to address Valdivia’s inappropriate behavior. On this record, Valdivia failed to
raise a triable issue that SCG’s stated reasons for suspending Valdivia for two days for
insubordination, requiring her to undergo a fitness for duty examination and placing her
on leave, were untrue, pretextual or retaliatory.
       We conclude Valdivia failed to raise a triable issue with respect to the first cause
of action for retaliation.
       3. No triable issue with respect to second cause of action alleging a FEHA
violation based on SCG’s requiring a fitness for duty evaluation of Valdivia.
       At the time this matter was heard below, Government Code section 12940,
subdivision (f), provided in relevant part that it is an unlawful employment practice,
“[e]xcept as provided in paragraph (2), for any employer or employment agency to
require any medical or psychological examination of an employee, to make any medical
or psychological inquiry of an employee, to make any inquiry whether an employee has a
mental disability, physical disability, or medical condition, or to make any inquiry
regarding the nature or severity of a physical disability, mental disability, or medical
condition. [¶] (2) Notwithstanding paragraph (1), an employer or employment agency
may require any examinations or inquiries that it can show to be job related and
consistent with business necessity.” (Stats., 2012, ch. 287, § 2.)
       Valdivia contends there are triable issues of fact as to whether the fitness for duty
evaluation was job related and consistent with business necessity. She argues that while
she may have annoyed Connors, she was not in a dangerous job and she was performing



                                             11
satisfactorily, so that a jury should be required to determine whether the fitness for duty
evaluation was justified.
       The argument is unavailing. A prophylactic psychological examination can satisfy
the business necessity standard, even if the employee is not engaged in dangerous work.
(Brownfield v. City of Yakima (9th Cir. 2010) 612 F.3d 1140, 1146 (Brownfield).)4
Further, an employer is not required “to forgo a fitness for duty examination to wait until
a perceived threat becomes real or questionable behavior results in injuries.” (Watson v.
City of Miami Beach (11th Cir. 1999) 177 F.3d 932, 935.)
       We are mindful that fitness for duty examinations may not be used by employers
“as a pretext to harass employees or to fish for nonwork-related medical issues.”
(Brownfield, supra, 612 F.3d at p. 1146.) Here, however, there is no basis to infer that
SCG was engaged in a fishing expedition or that the fitness for duty examination was
intended to harass Valdivia. The undisputed evidence of Valdivia’s course of conduct
directed at Connors gave SCG reasonable cause for concern. Valdivia’s inappropriate
behavior justified SCG’s requiring Valdivia to undergo a fitness for duty examination.
The fact that Valdivia’s overall job performance was otherwise satisfactory, and that she
was not engaged in dangerous work, was insufficient to raise a triable issue with respect
to whether the fitness for duty examination was justified.
       4. No triable issue with respect to third cause of action for failure to
accommodate Valdivia’s disability.
       Valdivia contends she raised triable issues of fact in the third cause of action
which alleged a failure to accommodate her disability in accordance with FEHA. This
claim is predicated on the statutory provision which makes it an unlawful employment
practice “[f]or an employer . . . to fail to make reasonable accommodation for the known



4
       Because of the similarity between state and federal employment discrimination
laws, California courts look to pertinent federal precedent when applying our own
statutes. (Harris v. City of Santa Monica (2013) 56 Cal. 4th 203, 218.)

                                             12
physical or mental disability of an applicant or employee.” (Gov. Code, § 12940,
subd. (m).)
          Valdivia’s argument in this regard is as follows. The WVMT report noted that
Valdivia has a bipolar diagnosis and was on medication for “mental health condition.”
SCG’s actual knowledge of her mental disability triggered its obligation to explore with
Valdivia reasonable accommodations. SCG made no showing that a reasonable
accommodation was offered and refused, or that there was no vacant position within the
company to which she could have been reassigned. Instead, SCG forced Valdivia to
undergo a fitness for duty examination, compelled her to take a leave of absence and
required her to see a therapist. Valdivia asserts, “[w]hether this was an ‘accommodation’
or is better characterized as ‘retaliation’ or ‘punishment,’ must be decided by a jury.”
          Valdivia’s own deposition testimony undermines her claim that SCG failed to
provide her with a reasonable accommodation. Valdivia testified: (1) when she was put
on administrative leave in April 2011, she felt she was physically and mentally able to
work; (2) she did not feel she had any restrictions on what she could do job-wise; (3) she
never told anyone at SCG that she had a disability; and (4) she never asked anyone at
SCG for some accommodation so that she could perform her job. Thus, Valdivia’s view
was that she did not have any disability, she did not need an accommodation, and she did
not ask for one. Yet, Valdivia’s position is that SCG somehow should have known
better.
          What SCG did know is that Valdivia had had some mental health issues in the
past, and that she was manifesting inappropriate conduct, particularly with respect to
Connors. Based thereon, SCG prudently required Valdivia to undergo a fitness for duty
examination, put her on leave while she underwent psychotherapy, and kept her job open
for nearly two years, until she was cleared to return to work.
          Valdivia’s theory that SCG should have reassigned her to another position instead
of placing her on leave does not raise a triable issue with respect to a failure to
accommodate her disability. As detailed above, Valdivia persisted in contacting Connors


                                              13
via email, text messages, telephone calls and Facebook. Therefore, transferring Valdivia
to another office would have done nothing to solve the problem. Here, the only
accommodation that could have been provided was the one which SCG did provide -- it
held her position open for nearly two years, and restored her to her position once she was
medically cleared to return to work.
         We conclude no triable issue exists with respect to the failure to accommodate
claim.
         5. No triable issue with respect to fourth cause of action for gender
discrimination.
                a. Valdivia’s allegations of disparate treatment.
         Valdivia’s fourth cause of action, alleging gender discrimination in violation of
FEHA (Gov. Code, § 12940, subd. (a)), asserted that soon after she complained about her
supervisors, SCG discriminated against her “on the basis of her gender. Specifically,
Plaintiff was subject to disparate treatment by Defendants in the terms and conditions of
her employment, including writing up Plaintiff, suspending her, and forcing Plaintiff to
see a psychologist.”
                b. General principles.
         As with retaliation claims, a three-stage burden shifting analysis is applied to
discrimination claims.
         The plaintiff bears the initial burden to establish a prima facie case of
discrimination. (Guz v. Bechtel National, Inc. (2000) 24 Cal. 4th 317, 354 (Guz).)
Generally, to establish a prima facie case of discrimination, the plaintiff must provide
evidence that (1) she was a member of a protected class, (2) she was qualified for the
position she sought or was performing competently in the position she held, (3) she
suffered an adverse employment action, such as termination, demotion, or denial of an
available job, and (4) some other circumstance suggests discriminatory motive. (Id. at
p. 355.)



                                               14
       If the plaintiff makes out a prima facie case, a presumption of discrimination
arises. (Guz, supra, 24 Cal.4th at p. 355.)
       The burden then shifts to the employer to rebut the presumption by producing
admissible evidence that its adverse employment action was taken for a legitimate,
nondiscriminatory reason. (Guz, supra, 24 Cal.4th at pp. 355-356.)
       If the employer does so, the presumption of discrimination disappears, and the
burden rests with the plaintiff to attack the employer’s proffered reasons as pretexts for
discrimination, or to offer other evidence of discriminatory motive. (Guz, supra,
24 Cal.4th at p. 356.)
              c. Valdivia’s prima facie case.
       Valdivia’s theory is that SCG “discriminated against her because she was a
woman, insofar as she was punished and Connors was not.” The flaw in this argument is
that it disregards the factual context of this case. As already discussed, Valdivia persisted
in seeking interactions with Connors, even though Connors asked her to cease and desist,
and even though Gellinck expressly directed Valdivia to leave Connors alone.
       In an attempt to frame this as a case of disparate treatment, Valdivia argues, inter
alia, “Connors had many male friends who would talk to him without repercussion.”
However, Valdivia admitted she did not know how many emails these male friends were
sending Connors, or whether Connors had requested any of those individuals to stop
contacting him. As noted, Valdivia had sent Connors hundreds of emails and he had
specifically asked her to stop communicating with him. The mere fact Connors had male
friends who were permitted to email him does not begin to show a case of disparate
treatment by SCG.
              d. SCG’s proffered nondiscriminatory reasons.
       Leaving aside whether Valdivia made out a prima facie case, SCG had legitimate,
non-discriminatory reasons for its actions, as already discussed. Valdivia’s
insubordination led to her discipline. Her pattern of inappropriate behavior led to the
fitness for duty examination and the ensuing period of administrative leave.


                                              15
              e. No triable issue as to pretext.
       As discussed earlier, Valdivia failed to show there was anything implausible about
the measures SCG took to address her inappropriate behavior. On this record, Valdivia
failed to raise a triable issue that SCG’s stated reasons for suspending Valdivia for two
days for insubordination, requiring her to undergo a fitness for duty examination and
placing her on leave, were untrue and a pretext for discriminatory animus based on her
gender.
       In sum, Valdivia failed to raise a triable issue with respect to the FEHA gender
discrimination claim asserted in the fourth cause of action.
       6. No triable issue as to fifth cause of action for alleged interference with
Valdivia’s rights under Civil Code section 52.1.
              a. General principles.
       Civil Code section 52.1, also known as the Bane Act, provides in relevant part:
“(a) If a person or persons, whether or not acting under color of law, interferes by threats,
intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion,
with the exercise or enjoyment by any individual or individuals of rights secured by the
Constitution or laws of the United States, or of the rights secured by the Constitution or
laws of this state, the Attorney General, or any district attorney or city attorney may bring
a civil action for injunctive and other appropriate equitable relief in the name of the
people of the State of California, in order to protect the peaceable exercise or enjoyment
of the right or rights secured . . . . [¶] (b) Any individual whose exercise or enjoyment of
rights secured by the Constitution or laws of the United States, or of rights secured by the
Constitution or laws of this state, has been interfered with, or attempted to be interfered
with, as described in subdivision (a), may institute and prosecute in his or her own name
and on his or her own behalf a civil action for damages . . . .” (Italics added.)
       The Legislature “enacted [Civil Code] section 52.1 to stem a tide of hate crimes.”
(Jones v. Kmart Corp. (1998) 17 Cal. 4th 329, 338 (Jones).) Civil Code section 52.1
requires “an attempted or completed act of interference with a legal right, accompanied


                                              16
by a form of coercion.” (Jones, supra, 17 Cal.4th at p. 334.) To obtain relief under Civil
Code section 52.1, a plaintiff need not allege the defendant acted with discriminatory
animus or intent; a defendant is liable if he or she interfered with the plaintiff's
constitutional or statutory rights by the requisite threats, intimidation, or coercion.
(Venegas v. County of Los Angeles (2004) 32 Cal. 4th 820, 843.)
         “The word ‘interferes’ as used in the Bane Act means ‘violates.’ [Citations.] The
essence of a Bane Act claim is that the defendant, by the specified improper means (i.e.,
‘threats, intimidation or coercion’), tried to or did prevent the plaintiff from doing
something he or she had the right to do under the law or to force the plaintiff to do
something that he or she was not required to do under the law. [Citation.]” (Austin B. v.
Escondido Union High School Dist. (2007) 149 Cal. App. 4th 860, 883 (Austin B.).)
                b. Valdivia failed to raise a triable issue with respect to the Bane Act.
         Valdivia asserts a violation of the Bane Act based on the April 22, 2011 meeting
in Gellinck’s office. She contends Gellinck “detained her with veiled threats of force and
charges of insubordination during [the] meeting.” She asserts she felt intimidated (“I
swear, like he wanted to choke me”) and that she did not feel free to leave. However, the
undisputed evidence showed that Valdivia simply walked out of the meeting, unimpeded.
She told Gellinck, “It’s 3:00 o’clock. I’m gone for the day. [¶] And I left.”
         Moreover, Valdivia has not identified any statutory or constitutional right with
which Gellinck allegedly interfered. (Compare, Austin B., supra, 149 Cal.App.4th at
p. 882 [constitutional right allegedly interfered with was right to free public education,
embodied in Cal. Const., art. IX, § 5].) In opposing summary judgment with respect to
the Bane Act claim, Valdivia simply argued “Gellinck had no right to attempt to or
prevent [her] from communicating with Connors.” However, Valdivia has not shown she
had a specific statutory or constitutional right to continue contacting Connors, in defiance
of the wishes of Connors and SCG. Absent a showing of interference with her statutory
or constitutional rights, Valdivia cannot raise a triable issue with respect to her Bane Act
claim.


                                               17
       7. No triable issue as to seventh cause of action for defamation.
       The essence of Valdivia’s defamation claim is that defendants called her a
“stalker,” a “harasser,” and “crazy.”
              a. Procedural issues.
       In moving for summary judgment, SCG contended the statements about Valdivia
were privileged because an employer’s communications with persons who have a
common interest in the subject matter of the communication are privileged (Civ. Code,
§ 47, subd. (c)), and here, the allegedly defamatory statements were communicated only
among Valdivia’s supervisor and the members of the WVMT, and only as part of SCG’s
assessment of and attempts to address ongoing concerns about Valdivia’s conduct. SCG
also argued below that even if the statements could be considered defamatory, Valdivia
did not suffer any actual harm as a result thereof.
       On appeal, SCG argues, inter alia, that certain alleged defamatory statements
constituted nonactionable opinion. Because this ground was not raised below, prior to
oral argument we notified the parties in accordance with Code of Civil Procedure section
437c, subdivision (m)(2) and invited supplemental briefing.
              b. Statements that Valdivia was a harasser and a stalker were
nonactionable opinion.
       As this court stated in GetFugu, Inc. v. Patton Boggs LLP (2013) 220 Cal. App. 4th
141 at pages 155-156, “ ‘ “The sine qua non of recovery for defamation . . . is the
existence of falsehood.” [Citation.] Because the statement must contain a provable
falsehood, courts distinguish between statements of fact and statements of opinion for
purposes of defamation liability. Although statements of fact may be actionable as libel,
statements of opinion are constitutionally protected. [Citation.]’ (McGarry v. University
of San Diego (2007) 154 Cal. App. 4th 97, 112 (McGarry).) That does not mean that
statements of opinion enjoy blanket protection. (Ibid.) To the contrary, where an
expression of opinion implies a false assertion of fact, the opinion can constitute
actionable defamation. (Milkovich v. Lorain Journal Co. (1990) 497 U.S. 1, 18-19 [111


                                             18
L. Ed. 2d 1].) The critical question is not whether a statement is fact or opinion, but
‘ “whether a reasonable fact finder could conclude the published statement declares or
implies a provably false assertion of fact.” ’ (McGarry, supra, 154 Cal.App.4th at
p. 113.)” (Italics added.)
       Here, the undisputed facts established that Valdivia sent Connors hundreds of
emails as well as text messages, called him frequently, and even drove near his house.
Further, she persisted in this behavior even after Connors and Gellinck unequivocally
instructed her to refrain from contacting Connors. Given these circumstances, no
reasonable trier of fact could conclude the statements that Valdivia was a stalker or a
harasser declared or implied a provably false assertion of fact.
              c. Other statements.
       Valdivia also relies on her deposition testimony that an employee named Charlene
asked her, “What’s this about you’re crazy and you are stalking Mike Connors?”
However, this unattributed statement, lacking any foundation as to the identity of the
speaker who allegedly made this statement to Charlene who allegedly notified Valdivia
of this statement, lacks ponderable legal significance sufficient to raise a triable issue.
(See, e.g., Hersant v. Department of Social Services (1997) 57 Cal. App. 4th 997, 1004-
1005 [employee opposing summary judgment must offer substantial evidence to support
a finding in his favor].)
       As for Valdivia’s claim that she was defamed by various other statements by
coworkers referring to her as being “crazy,” that issue is not properly before this court.
The trial court sustained SCG’s evidentiary objections to those statements5 and Valdivia
has not challenged the trial court’s evidentiary rulings on appeal. Therefore, Valdivia
cannot raise a triable issue with respect to those statements.

5
       The trial court sustained, inter alia, SCG’s objections Nos. 17, 24 and 27, thereby
eliminating paragraph 21 of Valdivia’s declaration (SCG employees told Valdivia that
other employees were referring to her as being crazy), paragraph 4 of the declaration of
Michael Elric (he heard other employees state they heard Valdivia is crazy), and
paragraph 3 of the declaration of Laura Padilla (another employee told Padilla she had
heard that Valdivia is crazy).
                                              19
       Accordingly, no triable issue exists on Valdivia’s cause of action for defamation.
       8. No triable issue as to ninth cause of action alleging a failure to investigate and
maintain an environment free of harassment and discrimination.
       Lastly, Valdivia contends there are triable issues of material fact on the ninth
cause of action for failure to investigate and maintain an environment free of harassment
and discrimination. (Gov. Code, § 12940.) Thus, the ninth cause of action is predicated
on Valdivia’s other FEHA claims.
       Government Code section 12940, subdivision (k), makes it an unlawful
employment practice for an employer “to fail to take all reasonable steps necessary to
prevent discrimination and harassment from occurring.” Because Valdivia failed to raise
a triable issue with respect to retaliation, discrimination or harassment, her cause of
action for failure to prevent discrimination and harassment necessarily fails.




                                             20
                                    DISPOSITION
      The judgment is affirmed. The parties shall bear their respective costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                EDMON, P. J.

We concur:




                    KITCHING, J.




                    EGERTON, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                           21